Citation Nr: 1023463	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to January 
1946.  He died on February [redacted], 2005.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

This matter was previously before the Board in August 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  
The Board finds that VA has substantially complied with its 
remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2005; the death 
certificate lists the immediate cause of death as metastatic 
adeno carcinoma, due to massive ascites, due to renal 
failure, due to coronary artery disease, with diabetes noted 
as a significant condition contributing to death, but not 
resulting in the underlying cause given.

2.  Coronary artery disease, hypertension, renal failure, 
massive ascites, metastatic adeno carcinoma, and diabetes 
were initially demonstrated years after service, and have not 
been shown, by competent clinical evidence of record to be 
causally related to, or aggravated by, active service.

3.  The Veteran did not have any service-connected disability 
at the time of his death. 




CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in September 
2006, VA informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  The correspondence did not 
notify the appellant that an effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  In addition, it 
did not inform the appellant that the Veteran was not service 
connected for any disability at the time of his death.  

The Board finds that the VCAA notice deficiency is not 
prejudicial to the appellant.  First, as the claim for 
entitlement to service connection for the cause of the 
Veteran's death is denied, in the decision below, no 
effective date will be assigned; therefore, there can be no 
possibility of any prejudice to the appellant.  Second, as 
the Veteran was not service-connected for any disability at 
the time of his death, there could be no notice of his 
service-connected disability.  Third, the appellant was 
represented, for a portion of her claim, by an attorney.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error"). 

Based on the above, the Board finds that the appellant was 
not prejudiced by the VCAA notice deficiency.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup.Ct. April 21, 
2009); 556 U.S. _____ (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, a Surgeon General Office 
(SGO) record, and VA examination and treatment records.  
Additionally, the claims file contains the deceased Veteran's 
statements in support of his prior claims for entitlement to 
service connection for hypertension and other disabilities.  
The Board has carefully reviewed such statements, and 
concludes that there has not been identification of further 
evidence not already of record for which VA has a duty to 
obtain.  

The record indicates that the Veteran's service treatment 
records (STRs) are thought to have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  In 
February 2008 correspondence, the appellant's attorney at 
that time indicated awareness that the Veteran's STRs were 
unavailable due to the 1973 fire. 

In VA correspondence dated in September 2006, the appellant 
was informed that she should provide medical evidence that 
would show a reasonable probability that the condition which 
contributed to the Veteran's death was caused by injury or 
disease that began during service.  She was further advised 
to complete and return a VA Form 21-4142, Authorization and 
Consent to Release Information, for any private physician or 
facility which had treated the Veteran.  The appellant's 
legal representative responded by submitting a completed VA 
Form 21-4142 which listed only the Wichita, KS VA medical 
center (VAMC).  

In VA correspondence, dated in November 2009, the appellant 
was notified that the Veteran's STRs were not available, and 
that she should provide the names, addresses, and dates of 
treatment for all medical providers from whom the Veteran 
received treatment for his diabetes, hypertension and/or 
coronary artery disease (CAD), since service.  The appellant 
was provided with a VA Form 21-4142.  She was also informed 
that she could submit statements from individuals having 
personal knowledge of the Veteran's medical history, 
especially as it pertains to his diabetes, hypertension 
and/or CAD.  The record is negative for any response from the 
appellant.  The duty to assist is not a one-way street.  If a 
claimant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis, cardiovascular-renal disease, to include 
hypertension, or diabetes, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

In Robinson v. Shinseki 557 F.3d 1355 (Fed. Cir. 2009), the 
Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance. The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence. First, Board must first determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the 
claimant has not provided any in-service record documenting 
the claimed injury -to determine whether to grant service 
connection.  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Veteran died in 
February 2005.  The certificate of death lists the cause of 
death as metastatic adeno carcinoma due to massive ascites 
due to renal failure due to coronary artery disease.  The 
approximate interval from onset of coronary artery disease to 
death is listed as several years.  Diabetes was noted as a 
significant condition contributing to death, but not 
resulting in the underlying cause given.  The Veteran also 
had a diagnosis of hypertension at the time of his death.

As noted above, the Veteran's STRs are unavailable.  During 
his lifetime, in September 2002, the Veteran asserted that he 
had been diagnosed with hypertension in service.  He further 
indicated that he had been taking hypertension medication for 
more than 60 years.  (See VA Form 9, dated in January 2004).  

The Veteran has not specifically averred, and the evidence of 
record does not suggest, that the Veteran's disabilities were 
incurred in, or aggravated by combat; therefore, 38 U.S.C.A. 
§ 1154(b) is not for application.

For the reasons noted below, the Board finds the Veteran's 
averment that he was diagnosed with hypertension in service 
to be less than credible.  

In a statement dated in July 2003, the Veteran averred that 
while on active duty, he "was exposed to some unknown agent, 
which sent [him] and other soldiers to sick call."  He did 
not provide any place, date, or type of treatment for his 
alleged sick call.  Moreover, he did not aver that he was 
diagnosed with any disability, to include hypertension, or 
prescribed any medication at that time.  In the same July 
2003 statement, the Veteran also stated that shortly after 
his discharge from service in January 1946, he began 
experiencing "difficulty" to his health.  Again, he did not 
aver any specific symptoms, or that he sought treatment, or 
that he was prescribed medication.  

The evidence of record includes an SGO for the Veteran.  The 
Veteran averred, in a statement dated in January 2004, that 
the SGO revealed that he "was admitted in November 1944, and 
should clearly show Veteran was experiencing hypertension 
during this time".  The Veteran incorrectly stated the 
contents of the SGO.  The SGO reflects that the Veteran had 
one diagnosis of acute gonococcal urethritis.  There is no 
mention of hypertension.  The report is also negative for any 
mention of CAD, renal failure, massive ascites, metastatic 
adeno carcinoma, or diabetes.

The earliest clinical evidence of hypertension is a VA 
medical record dated in February 2002, which reflects that 
the Veteran was new to the VA system and reported a history 
of CAD, status post coronary artery bypass graft (CABG).  A 
diagnosis of hypertension was made, as well as CAD, status 
post CABG.  The Board notes that clinical diagnosis was more 
than 56 years after separation from service.  The Veteran 
reported that his CABG, and a myocardial infarction, occurred 
in 1994 (See September 2002 VA medical record).  The Board 
notes that this was approximately 48 years after separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.).  
Despite requests from VA, the appellant has not provided any 
information, or authorization, for VA to obtain any non VA 
records. 

The Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, however, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)  

The Board finds the averments that the Veteran had 
hypertension, or other disabilities, since service to be less 
than credible when considered with the record as a whole.  
Although the Board is mindful that the Veteran's STRs are 
unavailable through no fault of him or the appellant, the 
Board also notes that the contention is that the Veteran had 
more than 60 years of medical treatment; yet neither he, nor 
the appellant, was able to provide any such documentation.  
It is important to note that the appellant is not merely 
averring that the Veteran had symptoms; the averment is that 
he was on medication for 60 years.  Thus, it would be 
reasonable for the appellant to have some type of 
corroboration, such as medical records, insurance records, 
prescription records, or correspondence from his medical 
provider.  There is no such evidence of record.  

Moreover, the Board notes that the Veteran's VA medical 
records do not reflect that he reported having had 
hypertension, or being on medication, in service, or shortly 
after separation.  

Finally, the Board notes that in his claim form, dated in 
September 2002, the Veteran did not indicate when his 
disability began, he listed his treatment for his heart 
condition dates as "unknown" and listed the medical 
facility as "others and  Wichita KS VAMC".  He did not list 
any beginning date for his hypertension or heart condition 
and did not list any dates for treatment.  The only medical 
facility address provided was the VA medical center at which 
the Veteran sought treatment beginning in 2002.  The 
appellant has not provided any additional information.

There is absolutely no objective evidence of record which 
causally relates the Veteran's cause of death to his active 
service.  In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the Veteran's disabilities or his death to 
active service, the initial demonstration of CAD and 
hypertension, more than 48 years and 56 years, after 
separation from service is too remote to be reasonably 
related to service.  In addition, there is no averment of 
continuity of symptomatology, and no clinical evidence, which 
causally relates the Veteran's renal failure, massive 
ascites, metastatic adeno carcinoma, or diabetes mellitus, 
type II, to service. 

When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the threshold 
for allowance of a claim is not lowered and the need for 
probative medical nexus evidence causally relating the 
current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  As noted above, there is no competent medical 
opinion linking any causal or contributing condition of the 
Veteran's death to active service.  

The appellant may sincerely believe that the cause of the 
Veteran's death was causally related to his active service.  
However, as a lay person she is not capable of opining on 
matters requiring medical knowledge or expertise.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for the cause of the Veteran's death must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


